[Cite as Disciplinary Counsel v. Alexander, 136 Ohio St. 3d 1225, 2013-Ohio-2991.]




                      DISCIPLINARY COUNSEL v. ALEXANDER.
        [Cite as Disciplinary Counsel v. Alexander, 136 Ohio St. 3d 1225,
                                    2013-Ohio-2991.]
        (No. 2011-2046—Submitted July 9, 2013—Decided July 12, 2013.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, James Alexander Jr., Attorney
Registration No. 0033384, last known business address in Cleveland Heights,
Ohio.
        {¶ 2} The court coming now to consider its order of October 9, 2012,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of one year, with six months stayed on conditions, and ordered respondent
upon reinstatement to complete one year of monitored probation that includes the
monitoring of respondent’s IOLTA by an attorney approved by relator, finds that
respondent has substantially complied with that order and with the provisions of
Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that respondent is
placed on probation for a period of one year in accordance with Gov.Bar R. V(9)
and consistent with the opinion rendered herein on October 9, 2012.
        {¶ 4} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the clerk of this court the name of the attorney who
will serve as respondent's monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent's probationary period, relator shall
                             SUPREME COURT OF OHIO




file with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
       {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent's probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance
with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                           2